                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ATUL K. AMIN FAMILY LIMITED               :
PARTNERSHIP,                              :
                Plaintiff,                :
                                          :
                  v.                      :               Civil No. 5:20-cv-04161-JMG
                                          :
STEWARD EASTON HOSPITAL, INC., et al.,    :
                  Defendants.             :
__________________________________________


                                           ORDER

       AND NOW, this 19th day of May, 2021, after careful consideration of Defendants

Steward Easton Hospital, Inc., Steward Health Care System, LLC, and Steward Medical Group,

Inc.’s Motion for Judgment on the Pleadings (ECF No. 6), Plaintiff Atul K. Amin Family

Limited Partnership’s Opposition to the Motion for Judgment on the Pleadings (ECF No. 7), and

Defendants’ Reply in Support of the Motion for Judgment on the Pleadings (ECF No. 8), it is

hereby ORDERED as follows:


       1.     Defendants’ Motion for Judgment on the Pleadings (ECF No. 6) is GRANTED,

              and Plaintiff’s Complaint (ECF No. 1) is DISMISSED.

       2.     The Clerk of Court shall mark this case as CLOSED.


                                                   BY THE COURT:



                                                   /s/ John M. Gallagher
                                                   JOHN M. GALLAGHER
                                                   United States District Court Judge
